DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Regarding claim 1, the word “the” should be inserted in line 2 between “into” and “urea.”
Regarding claim 3, in line 3, the word “in” should be added after “formed” and the word “can” should be added after “air” for clarity.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham US Patent Application Publication 2015/0290586 (hereinafter referred to as .
Regarding claim 1, Ham discloses a system comprising a urea water tank 110 including a urea water injection pipe 151 for injecting urea water into the urea water tank and a leveling pipe 120 disposed at an upper part of the urea water tank to discharge air inside the urea water tank to an outside of the urea water tank when urea water is injected into the urea water tank through the urea water injection pipe. Ham discloses in paragraph 0053, the urea level rising in the tank to a point where the flow is shut off and automatically stopped thereby determining an amount of urea (paragraph 0054). Ham does not explicitly disclose the sound generator disposed in the leveling pip configured to generate sound by a flow of air passing though the leveling pipe.
Hawkins discloses fluid tank with a sound generating element disposed therein which generates a sound by a flow of air passing though a pipe 28 (paragraph 0023). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Hawkins with those of Ham in order to provide an alert system for when the urea in the tank of Ham is at an upper limit (or not at the upper limit).
Regarding claim 2, in combination the sound generator would generate no sound when urea water filling up the urea water tank blocks a lower end of the leveling pipe in the urea water tank as claimed. 
Regarding claim 9, in combination, the sound generating means would be disposed at the upper part of the level pipe as claimed. 
claim 10, in combination, the upper limit height of the urea water filling up the urea water tank is a height of a lower end of the leveling pipe disposed in the urea water tank as claimed.

Claim 3-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ham and Hawkins and further in view of Nishida JP 61018826 (hereinafter referred to as Nishida).
Regarding claim 3, Ham and Hawkins disclose the claimed invention but do not explicitly teach the sound generator with the claimed configuration. Nishida teaches as seen in fig. 1-3 a fuel tank equipped with sound generating means including a hollow sound plate housing 6, a sound plate supporter (shown in fig. 2) having an open aperture formed a center thereof, through which air can flow, and disposed in the sound plate housing, and a pair of sound plates 9 or 9’ mounted on the sound plate supporter and vibrating against each other repeatedly by the flow or air passing through the open aperture. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Nishida with those of Ham and Hawkins in order to provide the sound generator of Nishida in the leveling pipe in order to provide a valve which functions to emit sound and close the leveling pipe as well when no gas is being expelled therethrough.
Regarding claim 4, in combination, the sound plate housing of Nishida would be in abutting contact with an inner circumferential surface of the leveling pipe, and the supporter would block flow of air through the housing except the open aperture as claimed. 
claim 5, in combination, the inner diameter of the sound place housing would be less than the inner diameter of the leveling pipe by a predetermined value as claimed.
Regarding claim 6, in combination, the sound plates of Nishida teach as shown in fig. 2, a first sound plate having a first contact part, a second sound plate having a second contact part in contact with the first contact part, wherein the sound plates include first and second joints (defined by the lower flexible portions of the valve 8) fixed to the sound plate supporter, and first and second elastic deformation parts between the joint and the contact parts and wherein the when contact parts are separated from each other by air passing through the open aperture, the deformation parts are elastically bent.
Regarding claims 7-8, based on the design of the valve of Nishida, in combination, the system would function in the claimed manner when air passes through the valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861